 



Exhibit 10-31
AGREEMENT
(13% Junior Subordinated Note)
     This Agreement dated as of January 31, 2006 (the “Agreement”), between
Lexington Precision Corporation, a Delaware corporation (the “Company”), and
Michael A. Lubin (“Holder”).
     WHEREAS, Holder is the holder of a certain 13% Junior Subordinated Note due
November 1, 2009, of the Company in the aggregate original principal amount of
U.S. $346,666.67 (the “Note”);
     WHEREAS, Holder, by agreement dated as of October 31, 2006, deferred the
payment of interest due on November 1, 2006, to February 1, 2007;
     WHEREAS, the Company and Holder desire to defer the payment of certain
interest on the Note and provide for the waiver of certain events of default,
all on and subject to the terms hereof;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto intending to be legally bound,
hereby agree as follows:
     1.  Waiver.
    Holder hereby waives any Event of Default under the Note arising from
cross-defaults with any of the Company’s other indebtedness for money borrowed.
     2.   Modification of Note.
    Notwithstanding anything to the contrary in the Note, the Company and Holder
hereby agree that the interest on the Note that is due and payable on
February 1, May 1, and August 1, 2007, will be payable on February 1, 2008.
     3.  Effective Date; Applicability; Legend.
    This Agreement shall be deemed effective as of January 31, 2007. This
Agreement shall modify the Note and any replacement note issued upon transfer
of, in exchange for, or in lieu of the Note or any replacement note. Holder
agrees that Holder will cause the following legend to be placed prominently on
the Note and that any replacement note or notes issued by the Company upon
transfer of, in exchange for, or in lieu of the Note or any replacement note
shall have such legend placed thereon:
        THIS NOTE HAS BEEN MODIFIED PURSUANT TO THOSE CERTAIN AGREEMENTS DATED
AS OF OCTOBER 31, 2006, AND JANUARY 1, 2007 COPIES OF WHICH ARE AVAILABLE FOR
INSPECTION AT THE OFFICES OF THE COMPANY AT 30195 CHAGRIN BOULEVARD, CLEVELAND,
OHIO, AND REFERENCE SHOULD BE MADE THERETO FOR THE TERMS THEREOF.
     4.  Representations and Warranties. Each of the parties represents and
warrants that: (a) the execution, delivery and performance of this Agreement
have been duly authorized by all requisite action on his or its part; and
(b) this Agreement has been duly executed and delivered by him or it and
constitutes his or its legal, valid, and binding agreement, enforceable against
him or it in accordance

1.



--------------------------------------------------------------------------------



 



with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforceability of creditors’ rights generally or general equitable
principles.
     5.  No Other Amendments.
    Except as expressly amended, waived, modified, and supplemented hereby, the
Note shall remain in full force and effect in accordance with its terms. Without
limiting the generality of the foregoing, except as set forth in Section 1 of
this Agreement, nothing herein shall constitute a waiver of any rights or
remedies of Holder upon the occurrence of any Event of Default.
     6.  General Provisions.
    (a) Defined Terms. Capitalized terms used herein, unless otherwise defined
herein, shall have the meaning ascribed thereto in the Note.
    (b) Counterparts. This Agreement may be executed by the parties in any
number of counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Amendment may be signed
by facsimile transmission of the relevant signature pages hereof.
    (c) Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York.
    (d) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the heirs, successors, and assigns of the parties hereto and
any and all transferees and holders of the Note or any replacement note.
    (e) Headings. The paragraph headings of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.
[This space intentionally left blank.]

2.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Holder have caused this Agreement to be
duly executed and delivered as of the date first written above.

            LEXINGTON PRECISION CORPORATION
      By:   /s/ Warren Delano         Name:   Warren Delano        Title:  
President

     

                     /s/ Michael A. Lubin         Michael A. Lubin             

3.